OPINION — AG — THERE APPEARS TO BE NO QUESTION BUT THAT THERE IS A CLEAR CONGRESSIONAL MANDATE FOR THE MAXIMUM UTILIZATION OF ALL PRIVATE AS WELL AS PUBLIC EDUCATIONAL AND TRAINING INSTITUTIONS FOR THE PURPOSE OF CARRYING OUT THE PROVISIONS OF THE MANPOWER DEVELOPMENT AND TRAINING ACT. WE FIND NOTHING IN THE CONSTITUTION OR LAWS OF THE STATE OF OKLAHOMA WHICH WOULD PROHIBIT CONTRACTS BY THE OKLAHOMA STATE BOARD OF VOCATIONAL EDUCATION WITH PRIVATE EDUCATIONAL OR TRAINING INSTITUTIONS IN CARRYING OUT THE PROVISIONS OF THE MANPOWER DEVELOPMENT AND TRAINING ACT. AND, IF STATE FUNDS FOR MATCHING ARE AVAILABLE THE SAME COULD BE USED BY SAID BOARD WITH THE APPROVAL OF THE GOVERNOR. THE 10 PER CENT MATCHING FUNDS MAY BE IN CASH, OR KIND, FAIRLY EVALUATED, INCLUDING BUT NOT LIMITED TO PLANT, EQUIPMENT AND SERVICES. IF NO STATE MATCHING FUNDS ARE AVAILABLE THE SECRETARY OF HEALTH, EDUCATION AND WELFARE CAN GRANT FUNDS TO THE STATE EXCEEDING 90 PER CENT OF THE COST OF THE CONTRACTS WITH PRIVATE EDUCATIONAL AND TRAINING INSTITUTIONS IF SUCH FUNDS ARE NECESSARY TO GIVE EFFECT TO THE PURPOSE OF THE ACT. CITE: 70 O.S. 1961 14 [70-14] (W. J. MONROE)